DETAILED ACTION
Status
This communication is in response to the application and preliminary amendments filed on 5 November 2019. Claims 1, 3-4, 7-8, 10-11, 14-15, and 17 have been amended, and no claims are canceled or added; therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The present Application is a National Stage Entry of PCT/US2018/031221, filed on 4 May 2018, which claims priority to U.S. Provisional Application No. 62/501,914, filed on 5 May 2017. The claim to priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2019 was filed after the mailing date of the application on 5 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: each of claims 1, 8, and 15 recite “detect when a a mobile …”.  Appropriate correction is required.

Examiner’s Notes
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1, with dependent claims 2-7, is/are directed to “An advertisement generator”. Where the Examiner at first thought that this “advertisement generator” may be a computer (since a processor is indicated at claim 1), Applicant ¶ 0026 indicates that “the user may also include … an employee associated with the ad generator 110 who may prepare and input promotional data”, which indicates that the ad generator is apparently a business or company, or perhaps a service provided by such an entity with employees. Further, Applicant ¶ 0027 indicates “A Uniform Resource Locator (URL) can be used to access various webpages of the ad generator 110”, which also appears to indicate that the ad generator is a business or entity – a computer or software would have “various webpages” being indicated as owned/controlled. Other places in Applicant’s specification appear to indicate the ad generator as a computer, such as Applicant ¶ 0029, “The processor 136 is configured to direct the operation of the ad generator 110”. Therefore, the Examiner is uncertain if claims 1-7 are directed to a business or other entity, or if they are directed to only a computer, or what scope is to be assigned to the claim to “An advertisement generator”.
Independent claims 8 and 15 both also recite what is apparently the same “ad generator” (i.e., merely saying “advertisement generator” at claim 1, but “ad 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7, 9-14, and 16-20 are also indefinite.

Claim 3 and 9 each recite the limitation "the user" in the second line. There is insufficient antecedent basis for this limitation in the claim. Whereas there is a user interface at parent independent claims, this appears to be the marketer or advertiser providing the advertisement information, and therefore certainly not “not associated with the business”. There is also a communications interface that sends the generated ad to the mobile device, so the user may be any customer or consumer viewing the ad on the mobile device; however, such a consumer or customer would almost inherently be “not associated with the business”.
Besides the lack of antecedent basis, the Examiner is uncertain what level of association with a user is permitted in order to still be “not associated with the business”. Must that “user” entity never have had contact with the business? Or may they be a customer or even a regular customer and still be regarded as “not associated with the business” (i.e., e.g., the user does not have a financial stake or investment in the business).
In attempting to understand this, the Examiner has searched Applicant’s specification, and notes that Applicant ¶ 0026 appears to describe this as “the user 
In light of Applicant’s specification, the Examiner is uncertain who “the user” would be, and also what level of association or disassociation is required. For purposes of Examination this is presumed to be a/the user using the user interface to provide advertising inputs.

Dependent claims 4, 11, and 17 (which depend from independent parent claims 1, 8, and 15) each recite “wherein the signal further includes a Uniform Resource Locater (URL)” and claims 5-6, 12-13, and 18-19 each recite “wherein the URL includes a link to install a mobile application (app) on the mobile communication device” (at claims 5, 12, and 18) and/or “wherein the URL includes promotional information about the business” (at claims 6, 13, and 19). However the only “signal” at the dependent claims that would possibly provide antecedent basis is the signal received by the advertisement generator via the communication interface. This make no sense whatsoever – the advertisement generator computer does not need to install a mobile application, it would appear to be a server of some sort. The mobile application would appear to be downloadable to a mobile communication device, but 
It appears that the claims may have the transmissions/sending steps and/or the devices backwards. The Examiner thinks that Applicant is intending to say that the sending of the ad also includes the URL; however, if as at claim 5 et al., the URL is to install the mobile application, then this also makes no to little sense – the URL must be sent first, apparently, so that the app can be installed so as to display the ad (i.e., it does no apparent good to send the ad if there is no app installed to display the ad).
Further, if as at claim 6 et al., the URL includes promotional information about the business, does merely sending the URL constitute sending the ad?, or is the ad somehow being required or implied as including a link to a landing page for more or secondary information related to the ad?
For purposes of examination, this is interpreted (as much as possible) to mean that a URL, such as for installing an application or directing the mobile device user to a web page or landing page either as part of the advertisement or as a form of the advertisement (despite the potential inconsistencies this raises).
Claims 5-6, 12-13, and 18-19 depend from claims 4, 11, and 17, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 5-6, 12-13, and 18-19 are also indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in light of Applicant ¶¶ 0026 and 0027 indicating “an employee associated with the ad generator” (at 0026) and/or “various webpages of the ad generator” (at 0027), it appears that the “advertisement generator” of claim 1, as well as dependent claims 2-7, may be a business or corporate entity. To any extent that the ad generator is such an entity, the Examiner notes that a business or corporate entity is not included in the list of classes of eligible subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to systems (claims 1-7 and 8-14) and a method (claims 15-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an advertisement generator, comprising a user interface for receiving advertising inputs for at least one business, the advertising inputs at least including promotional information about the business; a processor configured to execute a series of operating instructions to generate at least one advertisement (ad) for the business based on the promotional information; and a communication interface configured to receive a signal that includes at least one identifier of at least one short-range transmitter, and detect when a mobile communication device is proximate the at least one short-range transmitter; wherein the communication interface sends at least one generated ad to the mobile communication device, based on the received at least one identifier, for display on the mobile communication device.
Independent claim 8 is similar, but directed to an advertising system, the system comprising: a short-range communication beacon associated with at least one business and having an identifier; and an ad generator that performs the same functions as at claim 1 above. Independent claim 15 is also similar, but directed to a method for presenting advertisements on a mobile communication device, the method comprising: providing a short-range communication beacon having an identifier to a business and providing an ad generator that performs the same functions as at claims 1 and 8 above.
The claim elements may be summarized as the idea of presenting advertisements to persons proximate a business; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as 
The Examiner notes that persons have long provided advertisements to persons near a business – see, e.g., Barker (occupation), from Wikipedia, downloaded from http://en.wikipedia.org/w/index.php?title=Barker_(occupation)&oldid=632947601", and Sandwich Board, from Wikipedia, downloaded from http://en.wikipedia.org/w/index.php?title=Sandwich_board&oldid=606787565, as well as Victorian London – Advertising – Sandwich Men, downloaded from http://www.victorianlondon.org/advertising/sandwichmen.htm), and indicating articles from Punch dated 1846 and 1850. The instant claims use more modern technology, but are addressed to the same idea or concept.
The Examiner further notes that Arana (U.S. Patent Application Publication No. 2017/0295227) indicates that it is “conventional” to use beacon-based technologies to target information, such as “a store-specific shopping application resident on a smartphone may notify a patron of sales or coupons upon entering a store and receiving a signal from the beacon. However, upon the patron leaving the proximity of that store/beacon, targeted information delivery ceases” (Arana at 0028, see also Arana at 0013-0014). Therefore, although the use of computers and beacons is indicated above as being additional to the abstract idea, even the inclusion of that technology appears to really be its own abstract idea – it is a “conventional” approach. Further, Chew et al. (U.S. Patent Application Publication No. 
The dependent claims (claims 2-7, 9-14, and 16-20) limit the abstract idea by displaying via a mobile application (claims 2, 9, and 16), who enters data (claims 3 and 10), including a URL in a signal (claims 4, 11, and 17) to install a mobile application (claims 5, 12, and 18) or to provide promotional information about the business (claims 6, 13, and 19), and/or to prepare a community display for display on the mobile device (claims 7, 14, and 20). As such, the dependent claims are considered to be encompassed by the implementation of the abstract idea.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the underlined elements above, i.e., a processor configured to execute a series of operating instructions to generate an ad, a signal that includes at least one identifier of at least one short-range transmitter, a mobile communication device, a short-range transmitter, an advertising system, the system comprising: a short-range communication beacon, and providing a short-range communication beacon. These additional elements are merely the indication of the computers or technology being used to implement the abstract idea and do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
See MPEP § 2106.05(I)(A) indicating that merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” is considered insignificant.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there no indication that the elements offer anything considered significantly more regardless of whether they may be considered well-understood, routine, conventional (“WURC”) activity. The claims merely appear to indicate the presence of the computers or technology, but there is no change, modification, or improvement to any of the computers or technology. As indicated above, the additional elements appear to merely add “apply it” via the listed computers or technology.
The Examiner notes that even if the claim elements and use of the technology indicated as additional to the abstract idea were considered with regard to WURC, as explained above, each of Arana, Chew, and Bhattacharyya indicate that this use of technology is conventional. Therefore, even if reconsidered, the additional elements are considered insignificant based on this reasoning also.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶ 0059 recites that “the above-described apparatus, systems or methods may be embodied in or performed by various, such as conventional, digital data processors or computers”; therefore, the computers and technology is understood to be conventional.

The dependent claims, as indicated above, only limit the application of the idea, and not add significantly more than the idea; therefore, they are considered to be encompassed by the abstract idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh et al. (U.S. Patent Application Publication No. 2014/0220883, hereinafter Emigh) in view of Kochar et al. (U.S. Patent No. 10,417,659, hereinafter Kochar).

Claim 1: Emigh discloses an advertisement generator, comprising:
advertising inputs for at least one business, the advertising inputs at least including promotional information about the business (see at least, e.g., ¶ 0035, “a user may be suggested a store to check out when the user enters a mall. Since Bluetooth signals will bleed out of a store, they can be detected when the user is some distance away and could be used to suggest different stores based on latest promotions and the interests of the particular user”; citation by number only hereinafter);
a processor configured to execute a series of operating instructions to generate at least one advertisement (ad) for the business based on the promotional 
a communication interface configured to receive a signal that includes at least one identifier of at least one short-range transmitter associated with the at least one business, and detect when a a mobile communication device is proximate the at least one short-range transmitter (0034, location mapping of a user as the enter and as they visit different sections in the store, 0035, “reminding a user to open an application to get rewards, popping up alerts about store and/or department specific offers”, and targeted advertisements);
wherein the communication interface sends at least one generated ad to the mobile communication device, based on the received at least one identifier, for display on the mobile communication device (0035, suggest a store as user enters mall, “reminding a user to open an application to get rewards, popping up alerts about store and/or department specific offers”, “show targeted advertisements and reminders”, and “suggest different stores based on latest promotions”).
Emigh, however, does not appear to explicitly disclose a user interface for receiving advertising inputs; however, the Examiner understands and recognizes that in order to access and distribute the targeted advertisements, offers, promotions, etc. as described by Emigh, there must be an interface of some form to input those, or information about those, advertisements, offers, promotions, etc. into the system of Emigh. Emigh just is not explicit regarding the interface for input. Kochar, however, explicitly teaches inputs by a sales resource to define the parameters of a promotion (Kochar at column:lines 11:10-25; citation by number 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the beacon advertising of Emigh with the input interface of Kochar in order to provide a user interface for receiving advertising inputs including promotional information about a business so as to provide a specific means of entering the advertisements, offers, promotions, etc. to be sent by to a device.
The rationale for combining in this manner is that providing a user interface for receiving advertising inputs including promotional information about a business is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide a specific means of entering the advertisements, offers, promotions, etc. to be sent by to a device as explained above.

Claim 2: Emigh in view of Kochar discloses the advertisement generator according to Claim 1, wherein the ad is configured for display through a mobile application (app) installed on the mobile communication device (Emigh at 0035-0036, 0038). 

Claim 3: Emigh in view of Kochar discloses the advertisement generator according to Claim 1, wherein the user is a third party not associated with the business (Kochar at 11:10-49, as combined above and using the rationale as at the combination above; the Examiner notes that who enters information in an interface or GUI is considered a field of use that may be granted little if any patentable weight per MPEP § 2103(I)(C) since a person at Company A may infringe the claims whereas a person at Company B would not infringe the claims merely based on their field of employment). 

Claim 7: Emigh in view of Kochar discloses the advertisement generator according to Claim 1, wherein the processor is further configured to prepare a community display for display on the mobile communication device based on the inputs (Emigh at 0035, “a user may be suggested a store to check out when the user enters a mall”, where there is no actual definition of “community” in the specification, but Applicant ¶¶ 0023-0024 indicate a shopping center, i.e., a mall, would be considered a community area such that displays related to that area would be considered a “community display”).

Claims 8-10, 14-16, and 20 are rejected on the same basis as claims 1-3 and 7 above since Emigh discloses an advertising system, the system comprising: a short-range communication beacon associated with at least one business and having an identifier and a method for presenting advertisements on a mobile communication device, the method comprising: providing a short-range communication beacon having an identifier to a business; providing an ad generator, (Emigh at 0016, Fig. 1B, 0035, 0038) to perform the same or similar activities as at claims 1-3 and 7 above. 

Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh in view of Kochar and in further view of Brown et al. (U.S. Patent Application Publication No. 2015/0287045, hereinafter Brown).

Claims 4-6, 11-13, and 17-19: Emigh in view of Kochar discloses the advertisement generator, system, and method according to Claims 1, 8, and 15, wherein the signal further includes a Uniform Resource Locater (URL) (claims 4, 11, and 17), nor wherein the URL includes a link to install a mobile application (app) on the mobile communication device (claims 5, 12, and 18, depending from claims 4, 11, and 17), nor wherein the URL includes promotional information about the business (claims 6, 13, and 19, depending from claims 4, 11, and 17). Brown, however, teaches that “each beacon 30 to be used in retail display program … is configured to store and transmit a promotional message 34. Promotional message 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the beacon advertising of Emigh in view of Kochar with the URL transmitting of Brown in order to include a URL, and/or a link to install an app, and/or to provide promotional information so as to more easily facilitate changing content and/or installing the application.
The rationale for combining in this manner is that including a URL, and/or a link to install an app, and/or to provide promotional information are each applying a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622